  Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 1 of 9 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 TRUSTEES OF THE PAVERS AND ROAD BUILDERS 20 CV _________
 DISTRICT  COUNCIL    WELFARE,    PENSION,
 ANNUITY AND APPRENTICESHIP, and SKILL
 IMPROVEMENT AND SAFETY FUNDS,

                                                  Plaintiffs, COMPLAINT

                           -against-

 HHJR CONSTRUCTION, LTD. d/b/a ACCURATE
 ENTERPRISES,

                                                 Defendant.


         Plaintiffs, by their attorneys, Virginia & Ambinder, LLP, allege as follows:

                                  NATURE OF THE ACTION

         1.     This is a civil action brought pursuant to Sections 502(a)(3) and 515 of the

Employee Retirement Income Security Act (“ERISA”) of 1974, as amended, 29 U.S.C. §§

1132(a)(3), 1145, and Section 301 of the Labor-Management Relations Act (“LMRA”) of 1947,

29 U.S.C. § 185, by multiemployer benefit funds through their respective Boards of Trustees, to

collect delinquent employer contributions to employee benefit plans.

                                 JURISDICTION AND VENUE

         2.     This Court has jurisdiction over this action pursuant to Sections 502(e)(1) and (f)

and 515 of ERISA, 29 U.S.C. §§ 1132(e)(1) and (f) and 1145; Section 301 of the LMRA, 29 U.S.C.

§ 185.

         3.     Venue is proper in this district pursuant to Section 502(e)(2) of ERISA, 29 U.S.C.

§ 1132(e)(2), and Section 301 of the LMRA, 29 U.S.C. § 185.
  Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 2 of 9 PageID #: 2




                                         THE PARTIES

       4.      Plaintiffs Trustees of the Pavers and Road Builders District Council Welfare,

Pension, Annuity and Apprenticeship, Skill Improvement and Safety Funds (the “Funds”) are

employer and employee trustees of multiemployer labor-management trust funds organized and

operated in accordance with Section 302(c) of the LMRA, 29 U.S.C. § 186(c). The Funds are

employee benefit plans within the meaning of Section 3(3) of ERISA, 29 U.S.C. § 1002(3), and

are administered at 17-20 Whitestone Expressway, Suite 200, Whitestone, New York 11357.

       5.      Upon information and belief, defendant HHJR Construction, Ltd. d/b/a Accurate

Enterprises (“HHJR”) is a domestic business corporation, incorporated under the law of the State

of New York, with its principal place of business at 280 North Main Street, Freeport, New York

11520, engaged in the construction business. At all relevant times, HHJR was an employer within

the meaning of section 3(5) of ERISA, 29 U.S.C. § 1002(5), and was an employer in an industry

affecting commerce within the meaning of section 501 of the LMRA, 29 U.S.C. § 142.

                                   STATEMENT OF FACTS

The Collective Bargaining Agreement

       6.      At relevant times herein, HHJR was a party to, or manifested an intention to be

bound by, a collective bargaining agreement (the “CBA”) with the Highway, Road and Street

Construction Laborers Local Union 1010 (the “Union”).

       7.      The CBA requires HHJR to pay specified contributions to the Funds and related

entities on behalf of which the Funds act as collection agents in connection with all work performed

within the trade and geographical jurisdiction of the Union (“Covered Work”).




                                                 2
  Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 3 of 9 PageID #: 3




       8.      Additionally, the CBA requires HHJR to forward specified dues check-offs and

other contributions (“union assessments”) to the Union for each hour of Covered Work performed

by HHJR’s employees.

       9.      The CBA also requires that contributions and remittance reports detailing the

number of hours of Covered Work performed by employees are due on or before the 35th day

following the close of the month in which the hours were worked.

       10.     Per the CBA, “[i]n the interest of the Funds, the parties to [the CBA] agree to

develop a ‘one-check’ system for all contributions.”

       11.     The CBA requires HHJR to comply with payroll audits to confirm that it is

complying with its benefit contribution obligations under the CBA.

       12.     Pursuant to the CBA, if an employer fails to pay contributions when due, the

employer is liable to the Funds for interest on the amount of the unpaid contributions at an annual

rate of ten percent (10%).

       13.     Pursuant to the CBA, in the event the Funds are required to employ an attorney to

collect the fringe benefits due and owing, HHJR is obligated to pay to the Funds its attorneys' fees.

       14.     The CBA provides, inter alia, “The Employer is bound by all of the terms and

conditions of the Agreements and Declarations of Trust with respect to the Welfare Fund, Pension

Fund, Training Fund and Annuity Fund, which Agreements and Declaration of Trusts are hereby

made part of this Agreement and are incorporated herein.” (“Trust Agreements.”)

       15.     The Trust Agreements provide that in operating and administering the Funds, the

Board of Trustees shall have the power to “establish the policy and rules pursuant to which this

Agreement and Plan are to be operated and administered, including the rules relating to the

collection of contributions and other payments.”




                                                 3
  Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 4 of 9 PageID #: 4




       16.       Pursuant to the Trust Agreements, the Trustees of the Funds have promulgated a

Policy for Collection of Delinquent Fringe Benefit Contributions (“Collection Policy”).

Accordingly, HHJR is bound to the terms of the Collection Policy.

       17.       Article II of the Collection Policy provides that if HHJR fails to make contributions

when due, HHJR is liable to the Funds for interest on the amount of unpaid contributions at an

annual rate of ten percent (10%), liquidated damages of ten percent (10%) of the amount of the

unpaid contributions, reasonable audit and collections expenses, and attorneys’ fees and costs.

       18.       Section 301 of the LMRA, 29 U.S.C. § 185, authorizes this Court to enforce the

CBA. In addition, Section 515 of ERISA provides that “[e]very employer who is obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a

collectively bargained agreement shall, to the extent not inconsistent with law, make such

contributions in accordance with the terms and conditions of such plan or such agreement.” 29

U.S.C. § 1145.

2017-19 Audit

       19.       Pursuant to the CBA, the Funds conducted an audit of HHJR covering the period

January 1, 2017 through December 31, 2019 (the “Audit”).

       20.       The Audit revealed that HHJR owes the Funds contributions of $54,843.67 and

union assessments of $4,564.90 for Covered Work performed from January 1, 2017 through

December 31, 2019.

       21.       Further, the Funds incurred audit costs of $2,687.

       22.       Despite demand for payment, these amounts remain outstanding.




                                                   4
  Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 5 of 9 PageID #: 5




Late Payment Interest

       23.     The CBA requires HHJR, inter alia, to remit benefit contributions to the Funds no

later than thirty-five (35) days following the close of the month in which the hours were worked.

       24.     HHJR made payment for benefit contributions for the period March through June

2020 beyond their respective deadlines, thereby incurring late payment interest. Accordingly,

HHJR owes the Funds late payment interest of $376.19 for the period March through June 2020.

       25.     Pursuant to the CBA, the documents and instruments governing the Funds, and

Section 502(g)(2) and 515 of ERISA, 29 U.S.C. §1132(g)(2) and 1145, and Section 301 of the

LMRA, 29 U.S.C. § 185, HHJR is liable to the Funds for: (1) contributions of $54,843.67 and

union assessments of $4,564.90 pursuant to the Audit; (2) audit costs of $2,687; (3) interest on the

unpaid contributions at an annual rate of ten percent (10%); (4) liquidated damages of ten percent

(10%) of the principal amount of the delinquency; (5) interest on the late payment of contributions

for the period March through June 2020 of $376.19; (6) any additional delinquent benefit

contributions, union assessments and dues check offs, interest, liquidated damages, and attorneys’

fees which become due and owing according to the CBA during the pendency of this action and

that are unpaid as of the date judgment is entered and thereafter; and (7) all reasonable attorneys’

fees, audit costs, and collections costs incurred by Plaintiffs;

                        FIRST CLAIM FOR RELIEF AGAINST HHJR
                          Unpaid Contributions Under 29 U.S.C. § 1145

       26.     Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       27.     Section 515 of ERISA, 29 U.S.C. § 1145, provides that employers “obligated to

make contributions to a multiemployer plan under the terms of the plan or under the terms of a




                                                  5
  Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 6 of 9 PageID #: 6




collectively bargained agreement shall . . . make such contributions in accordance with the terms

and conditions of such plan or such agreement.”

       28.       The CBA requires that HHJR make contributions to Plaintiffs for all Covered Work

it performed.

       29.       Pursuant to the Audit, HHJR owes contributions in the amount of $54,843.67.

       30.       Further, the Funds incurred audit costs of $2,687.

       31.       Pursuant to the CBA, the documents and instruments governing the Funds, and

ERISA sections 502(a)(3), 502(g)(2), and 515, 29 U.S.C. §§ 1132(a)(3), (g)(2) and 29 U.S.C. §

1145, HHJR is liable to Plaintiffs for: (1) delinquent contributions of $54,843.67 uncovered by the

Audit; (2) interest on the delinquent contributions adjudged to be due and owing at an annual rate

of ten percent (10%); (3) liquidated damages in the amount of ten percent (10%) of the delinquent

contributions adjudged to be due and owing; (4) audit costs of $2,687; (5) reasonable attorneys'

fees and costs incurred by Plaintiffs in this action; (6) any additional delinquent benefit

contributions, union assessments and dues check offs, interest, liquidated damages, and attorneys’

fees which become due and owing according to the CBA during the pendency of this action and

that are unpaid as of the date judgment is entered and thereafter; and (7) such other legal or

equitable relief as the Court deems appropriate.

                       SECOND CLAIM FOR RELIEF AGAINST HHJR
                Violation of Collective Bargaining Agreement Under 29 U.S.C. § 185

       32.       Plaintiffs repeat, reiterate, and re-allege each and every allegation set forth above

and incorporate them herein by reference.

       33.       Section 301 of the LMRA, 29 U.S.C. § 185, authorizes the Funds, as third-party

beneficiaries to the CBA, to file a federal lawsuit regarding an employer’s violation of that CBA.




                                                   6
  Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 7 of 9 PageID #: 7




       34.      HHJR violated the terms of the CBA when it failed to timely remit all contributions

and union assessments due and owing for Covered Work revealed by the Audit.

       35.      HHJR also violated the terms of the CBA when it failed to timely remit all

contributions due and owing for Covered Work performed during the period March through June

2020, thereby incurring late payment interest.

       36.      As a result of HHJR’s violations, Plaintiffs are entitled to damages and other

equitable relief pursuant to section 301 of the LMRA, 29 U.S.C. § 185.

       WHEREFORE, plaintiffs respectfully request that this Court:

             i. Award judgment in favor of Plaintiffs and against HHJR for its failure to timely

                remit contributions and union assessments required by the CBA for the period

                January 1, 2017 through December 31, 2019;

             ii. Award judgment in favor of Plaintiffs and against HHJR for its failure to timely

                remit contributions required by the CBA for the period March through June 2020;

             iii. On Plaintiffs’ First Claim for Relief, order HHJR to pay the Funds: (1) delinquent

                contributions of $54,843.67 uncovered by the Audit (2) interest on the delinquent

                contributions adjudged to be due and owing at an annual rate of ten percent (10%);

                (3) liquidated damages in the amount of ten percent (10%) of the delinquent

                contributions adjudged to be due and owing; (4) audit costs of $2,687; (5) any

                additional delinquent benefit contributions, union assessments and dues check offs,

                interest, liquidated damages, and attorneys’ fees which become due and owing

                according to the CBA during the pendency of this action and that are unpaid as of

                the date judgment is entered and thereafter; (6) reasonable attorneys' fees and costs




                                                  7
Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 8 of 9 PageID #: 8




          incurred by Plaintiffs in this action; and (7) such other legal or equitable relief as

          the Court deems appropriate;

       iv. On Plaintiffs’ Second Claim for Relief, with respect to the delinquent contributions

          and union assessments, order HHJR to pay the Funds: (1) delinquent contributions

          of $54,843.67 and union assessments of $4,564.90 uncovered by the Audit (2)

          interest on the delinquent contributions adjudged to be due and owing at an annual

          rate of ten percent (10%); (3) liquidated damages in the amount of ten percent

          (10%) of the delinquent contributions adjudged to be due and owing; (4) audit costs

          of $2,687; (5) any additional delinquent benefit contributions, union assessments

          and dues check offs, interest, liquidated damages, and attorneys’ fees which

          become due and owing according to the CBA during the pendency of this action

          and that are unpaid as of the date judgment is entered and thereafter; (6) reasonable

          attorneys' fees and costs incurred by Plaintiffs in this action; and (7) such other

          legal or equitable relief as the Court deems appropriate

       v. On Plaintiffs’ Second Claim for Relief, with respect to the late payment interest

          HHJR owes in connection with contributions it paid past the deadline for doing so

          for March through June 2020, finding that the Funds are entitled to recover: (1) late

          payment interest of $376.19; (2) and reasonable attorneys’ fees and collection costs

          incurred by the Funds in this action;

       vi. Award Plaintiffs such other and further relief as the Court may deem just and

          proper.




                                            8
 Case 1:20-cv-04700-FB-PK Document 1 Filed 10/02/20 Page 9 of 9 PageID #: 9




Dated: New York, New York                      Respectfully submitted,
       October 2, 2020
                                               VIRGINIA & AMBINDER, LLP

                                         By:           /s/
                                               Charles R. Virginia, Esq.
                                               Adrianna R. Grancio, Esq.
                                               40 Broad Street, 7th Floor
                                               New York, NY 10004
                                               Tel: (212) 943-9080
                                               agrancio@vandallp.com
                                               Attorneys for Plaintiffs




                                     9
